Simmons, C. J.
1. This was a suit upon certain promissory notes, and was submitted to the judge without the intervention of a jury. The judge having found in favor of the defendant’s plea of non est factum, and there being some evidence to sustain the finding, this court will not interfere, although there may have been admissions in the defendant’s pleas which tended to show that the notes were signed by the defendant.
2. While error was committed in admitting in evidence a Virginia statute as to the rights of married women in that State, yet, as the judge acting as a jury did not pass upon the issue with reference to which that evidence was admitted, but placed his finding upon the plea of non est factum, the admission of the evidence is not cause for a new trial.

Judgment affirmed.

All the Justices concurring, except Lumpkin, P. J., absent.